 Case 1:21-cv-04390-VM Document 80 Filed 07/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
PLYMOUTH COUNTY RETIREMENT        :                             7/21/2021
ASSOCIATION, individually and on :
behalf of all others similarly    :
situated,                         :
                                  :
                   Plaintiff,     :
                                  :             21 Civ. 4390(VM)
           -against-              :
                                  :
ARRAY TECHNOLOGIES, INC., et al.,:
                                  :
                   Defendants.    :
---------------------------------X
WA PING KWAN, derivatively on     :
behalf of ARRAY TECHNOLOGIES,     :
INC. f/k/a ATI INTERMEDIATE       :
HOLDINGS, LLC,                    :
                                  :
                Plaintiff,        :
                                  :             21 Civ. 6127(VM)
           -against-              :
                                  :                  ORDER
JIM FUSARO, NIPUL PATEL, TROY     :
ALSTEAD, ORLANDO D. ASHFORD,      :
FRANK CANNOVA, RON P. CORIO,      :
BRAD FORTH, PETER JONNA, JASON    :
LEE, ATI INVESTMENT PARENT, LLC, :
OAKTREE ATI INVESTORS, L.P.,      :
OAKTREE POWER OPPORTUNITIES FUND :
IV, L.P., OAKTREE POWER           :
OPPORTUNITIES FUND IV (PARALLEL),:
L.P., OAKTREE CAPITAL GROUP       :
HOLDINGS, L.P., OAKTREE CAPITAL :
MANAGEMENT, L.P.,                 :
                                  :
                Defendants,       :
                                  :
          -and-                   :
                                  :
ARRAY TECHNOLOGIES, INC.,         :
                                  :
                Nominal Defendant.:
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     Upon review of the complaints and other papers filed
 Case 1:21-cv-04390-VM Document 80 Filed 07/21/21 Page 2 of 2




with the Court in connection with the cases captioned above,

the Court notes that in all material respects the papers

describe substantially similar underlying events arising out

of the same or similar operative facts, and that the parties

are substantially the same parties. Accordingly, it is hereby

     ORDERED     that   the   Clerk     of        Court    is   respectfully

requested   to   consolidate   these     actions          for   all    pretrial

purposes; and it is further

     ORDERED     that   all   filings        in     connection        with   the

consolidated action be docketed against the lower numbered

case, 21 Civ. 4390; and it is further

     ORDERED that the Clerk of Court close the referenced

higher numbered case, 21 Civ. 6127, as a separate action and

remove it from the Court’s docket.

SO ORDERED:

Dated:      New York, New York
            21 July 2021



                                             _______________________
                                                   Victor Marrero
                                                      U.S.D.J.
